MEMORANDUM OPINION

NIX, Presiding Judge.
This is an Original Proceeding filed by the petitioner for a writ of habeas corpus alleging that he is illegally restrained by virtue of a judgment and sentence from Noble County, Oklahoma. Petitioner does not state for what crime he was sentenced to One Year in the penitentiary, but merely that he entered a plea of guilty and did not have funds to hire competent counsel. From his own petition, he states that the District Court appointed a very able attorney to represent him at the time of entering his plea of guilty.
This Court is of the opinion that petitioner does not raise any legal reason or fact to merit the granting of a writ of habeas corpus. Writ denied.
BUSSEY and BRETT, JJ., concur.